UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4496


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN JEROME MORRIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:13-cr-00074-FDW-1)


Submitted:   December 22, 2014            Decided:   January 7, 2015


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Eric C. Bohnet, Indianapolis, Indiana, for Appellant.   Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin       Jerome       Morris           appeals       his     convictions           and

sentence    imposed         following       his           guilty    plea,      pursuant      to    a

written Fed. R. Crim. P. 11(c)(1)(C) agreement, to conspiracy to

participate       in    racketeering              activity         (RICO    conspiracy),          18

U.S.C. § 1962(d) (2012); conspiracy to distribute and possess

with intent to distribute cocaine and twenty-eight grams or more

of   cocaine    base,       21    U.S.C.      §§      841(a)(1),       (b)(1)(B),       and       846

(2012);    and        illegal      use     of         a     communication        facility         in

furtherance of a drug transaction, 21 U.S.C. § 843(b) (2012).

Morris’    counsel          has   filed       a       brief    pursuant        to   Anders         v.

California,      386 U.S. 738    (1967),           stating     that     there     are      no

meritorious issues for appeal.                     We affirm in part and dismiss in

part.

            In accordance with Anders, we have reviewed the record

in this case, as well as Morris’ pro se supplemental brief, and

have    found    no    meritorious         issues.            Before       accepting      Morris’

guilty    plea,       the    district       court           conducted      a    thorough      plea

colloquy, satisfying the requirements of Rule 11 and ensuring

that Morris’ plea was knowing, voluntary, and supported by an

independent factual basis.                 See United States v. DeFusco, 949
F.2d 114, 116 (4th Cir. 1991).

            Turning to Morris’ sentence, we note that Morris and

the Government         stipulated        to       a   sentence       as    provided     by    Rule

                                                  2
11(c)(1)(C).           Pursuant    to    18    U.S.C.          §     3742(a),        (c)   (2012),

“[w]here a defendant agrees to and receives a specific sentence,

he   may   appeal      the    sentence        only       if    it     was    (1)     imposed   in

violation of the law, (2) imposed as a result of an incorrect

application       of    the    Guidelines,          or    (3)       is     greater     than    the

sentence set forth in the plea agreement.”                                  United States v.

Calderon,      428 F.3d 928,     932    (10th          Cir.    2005).          Here,    the

district court imposed the specific sentence to which Morris

agreed, the sentence did not exceed the statutory maximum for

any of the convictions, and the Guidelines range was calculated

based   upon     the    parties’      stipulations.                  We    therefore       dismiss

Morris’ appeal to the extent that he challenges the stipulated

sentence.

            Accordingly, we affirm Morris’ convictions and dismiss

the appeal to the extent he challenges his sentence.                                  This court

requires that counsel inform Morris, in writing, of the right to

petition    the      Supreme    Court     of       the    United          States     for   further

review.     If       Morris    requests        that      a     petition         be   filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in    this     court       for       leave       to   withdraw      from

representation.         Counsel’s motion must state that a copy thereof

was served on Morris.




                                               3
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in    the   material

before   this   court   and   argument   will   not   aid    the   decisional

process.

                                                        AFFIRMED IN PART;
                                                        DISMISSED IN PART




                                     4